Case 1:17-cv-01065-MSG-RL Document 245 Filed 10/26/18 Page 1 of 4 PageID #: 5787



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                   )
 ABBVIE INC. and ABBVIE            )
 BIOTECHNOLOGY LTD,                )
                                   )
                   Plaintiffs,     )                      C.A. No. 17-1065-MSG-RL
                                   )
            v.                     )
                                   )
 BOEHRINGER INGELHEIM              )
 INTERNATIONAL GMBH, BOEHRINGER    )
 INGELHEIM PHARMACEUTICALS INC.,   )
 and BOEHRINGER INGELHEIM FREMONT, )
 INC.,                             )
                                   )
                   Defendants.     )
                                   )
                                   )


                        JOINT CLAIM CONSTRUCTION STATEMENT

          AbbVie Inc. and AbbVie Biotechnology Ltd (collectively “AbbVie”) and Boehringer

 Ingelheim International GmbH, Boehringer Ingelheim Pharmaceuticals, Inc., and Boehringer

 Ingelheim Fremont, Inc. (collectively “Boehringer”) submit this Joint Claim Construction

 Statement pursuant to the Court’s Scheduling Order (D.I. 29) for the following claim terms:

 “fed-batch method” and “large scale” with respect to U.S. Patent No. 9,090,867 (“the ’867

 patent”),“Protein A” with respect to U.S. Patent No. 9,018,361 (“the ’361 patent”) and the ’867

 patent, and “stable” with respect to U.S. Patent No. 9,272,041 (“the ’041 patent”).

          The construction of the terms or phrases on which the parties agree is attached hereto as

 Appendix A.

          The parties’ proposed construction of each disputed term or phrase, together with an

 identification of supporting evidence is attached hereto in the Joint Disputed Claim Terms

 Chart (Appendix B).


 ME1 28434965v.1
Case 1:17-cv-01065-MSG-RL Document 245 Filed 10/26/18 Page 2 of 4 PageID #: 5788



          Copies of each exhibit of intrinsic evidence cited for Disputed Terms is attached as

 Appendix C.

          The parties note that discovery is ongoing and base this disclosure on information

 presently available to the parties. The parties reserve the right to seek leave, upon showing of

 good cause, to supplement and/or amend their identification of evidence as these claim

 construction proceedings and discovery progress and/or new information subsequently becomes

 available that frames these issues.




                                                   2
 ME1 28434965v.1
Case 1:17-cv-01065-MSG-RL Document 245 Filed 10/26/18 Page 3 of 4 PageID #: 5789



 Of Counsel:                             Respectfully submitted,

 William F. Lee
 WILMER CUTLER PICKERING HALE             /s/ Daniel M. Silver
 AND DORR, LLP                           Michal P. Kelly (DE #2295)
 60 State Street                         Daniel M. Silver (DE #4758)
 Boston, MA 02109                        Alexandra Joyce (DE #6423)
 (617) 880-4500                          405 N. King Street, 8th Floor
 william.lee@wilmerhale.com              Wilmington, DE 19801
                                         (302) 984-6300
 William G. McElwain                     mkelly@mccarter.com
 Amy K. Wigmore                          dsilver@mccarter.com
 Joshua L. Stern                          ajoyce@mccarter.com
 WILMER CUTLER PICKERING HALE
 AND DORR, LLP                           Counsel for Plaintiffs AbbVie Inc. and AbbVie
 1875 Pennsylvania Avenue, N.W.          Biotechnology Ltd
 Washington, D.C. 20006
 (202) 663-6000
 william.mcelwain@wilmerhale.com
 amy.wigmore@wilmerhale.com
 joshua.stern@wilmerhale.com

 Michael A. Morin
 David P. Frazier
 Gabrielle La Hatte
 Inge A. Osman
 LATHAM & WATKINS LLP
 555 Eleventh Street, N.W., Suite 1000
 Washington, D.C. 20004-1304
 (202) 637-2200
 michael.morin@lw.com
 david.frazier@lw.com
 gabrieille.lahatte@lw.com
 inge.osman@lw.com

 William B. Raich
 Jonathan R. Davies
 Mindy L. Ehrenfried
 FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
 901 New York Avenue, N.W.
 Washington, D.C. 20001-4413
 (202) 408-4000
 william.raich@finnegan.com
 jonathan.davies@finnegan.com
 mindy.ehrenfried@finnegan.com


                                          3
 ME1 28434965v.1
Case 1:17-cv-01065-MSG-RL Document 245 Filed 10/26/18 Page 4 of 4 PageID #: 5790




 Michael A. Schwartz
 PEPPER HAMILTON LLP
 3000 Two Logan Square
 Eighteenth and Arch Streets
 Philadelphia, PA 19103-2799
 schwartzma@pepperlaw.com

 Dated: October 26, 2018




                                       4
 ME1 28434965v.1
